DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-9, with respect to the rejection(s) of claim(s) 11, 15 and 19 under 35 U.S.C. 103 have been fully considered and are persuasive. None of the cited references disclose a control unit operative to set a range of pressures via the suction throttle and the pressure regulating valves.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolker (US Patent Application Publication 2012/0265424) in view of Niimi (US Patent Application Publication 2003/0136383) in view of Shinohara (US Patent Number 6,289,875) and further in view of Kadomukai (WO 01/07779 A1).
Regarding claim 11, Dolker discloses an injection system for an internal combustion engine, comprising: 
at least one injector (7);
a high-pressure accumulator (6, 8) which is fluidically connected at one side to the at least one injector and at another side via a high-pressure pump (5) to a fuel reservoir (2);
a suction throttle (4) assigned to the high-pressure pump as a pressure setting element; and
at least two pressure regulating valves (11, 12) by which the high-pressure accumulator is fluidically connected to the fuel reservoir [0020, as shown in Figure 1]; and
a control unit (10) operatively connected to the suction throttle and to one of the at least two pressure regulating valves, wherein the injection system is configured to, 
in a normal operating mode, regulate a high pressure in the high-pressure accumulator by actuating the suction throttle as the pressure setting element, wherein, at least one first pressure regulating valve of the at least two pressure regulating valves is actuated in order to generate a high-pressure disturbance variable [0020] [0024-0025]. 
in a first operation type of a protective mode, regulate the high pressure in the high-pressure accumulator by actuating the at least one first pressure regulating valve as the pressure setting element [0033]. 

Dolker further discloses wherein the control unit is operative to set a range of pressures via the suction throttle and one of the at least two pressure regulating valves [0022, as shown in Figure 1, ECU 10 is operable to set a range of pressures via the suction throttle 4 and the pressure regulating valve 12 on the high-pressure side of rail 6].  
Dolker does not disclose a second operation type of the protective operating mode in which the control unit is configured to actuate at least one second pressure regulating valve of the at least two pressure regulating valves, which differs from the at least one first pressure regulating valve, in addition to the at least one first pressure regulating valve as the pressure setting element to regulate the high pressure in the high-pressure accumulator, wherein the control unit is operative to set a range of pressures via both pressure regulating valves. Particularly, Dolker does not disclose the control unit is operative to set a range of pressures via the pressure regulating valve 11 of on the low-pressure side of rail 6. 
Niimi discloses an injection system for an internal combustion engine comprising a control unit (30) operatively connected to at least two pressure regulating valves (20, 21), wherein the injection system is configured to,
in a first operation type of a protective operating mode, regulate the high pressure in a high-pressure accumulator (2) by actuating at least one first pressure regulating valve as a pressure setting element [0048-0050]; and
 in a second operation type of a protective operating mode, actuate at least one second pressure regulating valve of the at least two pressure regulating valves, which differs from the at least one first pressure regulating valve, in addition to the at least one first pressure regulating valve as the pressure setting element to regulate high pressure in the high-pressure accumulator [0053]. 
Niimi teaches that “In this manner, since the redundant mechanism is constructed by providing the first and the second pressure regulating valve 20, 21, even when one of the pressure regulating valves is in a defective condition, the fuel pressure of the fuel injection passage 2 can be maintained in the vicinity of a predetermined fuel pressure P to prevent malfunction of the engine. The occurrence of the defective conditions and the place where the defective condition occurs may be recognized immediately, whereby quick and adequate countermeasure for the defective conditions may be taken” [0008-0009] [0054]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the at least one second pressure regulating valve and second operation type disclosed by Niimi with the injection system disclosed by Dolker. As taught by Niimi, the second pressure regulating valve provides redundancy in case the at least one first pressure regulating valve breaks down. Niimi further teaches that the second operation type ensures that the pressure in the high-pressure accumulator is maintained in a predetermined range that prevents engine malfunction in the case that one of the pressure regulating valves is abnormally closed.
Dolker, as modified by Niimi, does not disclose wherein the injection system is configured to switch to the first operation type of the protective operating mode when a defect of the suction throttle is detected. 
Shinohara discloses an injection system configured to switch to the first operation type of the protective operating mode when a defect of a suction throttle (55) is detected (Col. 6, lines 22-32). 
Shinohara teaches that switching to the first operation type of the protective operating mode prevents an undesirable condition of the injection system in which all pressurized fuel is fed from the fuel injection pump, which would be undesired, for example, under deceleration (Col. 6, lines 22-44). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the switching disclosed by Shinohara with the injection system disclosed by Dolker, as modified by Niimi, by switching to the first operation type using the first pressure regulating valve disclosed by Dolker or by including and using the pressure setting element disclosed by Shinohara in the system disclosed by Dolker when the defect is detected. Shinohara teaches that switching to the first operation type prevents an undesirable condition of the injection system, such as during deceleration. 
Kadomukai discloses a control unit (4) that is operative to set a range of pressures via the pressure regulating valve (113) on a low-pressure side of rail (10) [as shown in Figure 1]. 
Kadomukai teaches that “In many cases, the fuel pressure to be given to the injector 5 needs to be adjusted according to the operating state of the engine. That is, in order to change the fuel injection characteristic from the injector 5, it is necessary to control the fuel supply pressure to the injector 5, that is, the pressure in the common rail 10… [t]he controller 4 feeds back the signal from the pressure sensor 6 to control the regulated pressure of the pressure regulator 113 so that the fuel pressure applied to the injector 5 becomes the required pressure from the upper controller” [page 2 of the translation].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the pressure regulating valve on the low-pressure side of the rail disclosed by Dolker for the pressure regulating valve on the low-pressure side of the rail disclosed by Kadomukai and to adjust the fuel pressure in the fuel rail using said pressure regulating valve as disclosed by Kadomukai. In combination, the control unit is operable to set a range of pressures via the low-pressure side pressure regulating valve disclosed by Kadomukai in addition to setting a range of pressures via the high-pressure side pressure regulating valve and suction throttle disclosed by Dolker. Kadomukai teaches that low-pressure side pressure regulating valve can be used to adjust pressure in the common rail, and the pressure requirement changes with the operating condition of the engine and the desired injection characteristic. 
Regarding claim 15, Dolker discloses wherein the injection system is configured to, in at least one operation type of the protective operating mode, actuate the suction throttle so that the suction throttle assumes a permanently open position [“For safety reasons, the A-side suction throttle is open in the absence of current and with increasing PWM value is caused to move in the direction of the closed position,” 0024, 0004] 
Regarding claim 19, Dolker discloses an internal combustion engine (1) comprising an injection system according to claim 11. 
Claim(s) 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolker (US Patent Application Publication 2012/0265424) in view of Niimi (US Patent Application Publication 2003/0136383) in view of Shinohara (US Patent Number 6,289,875) in view of Kadomukai (WO 01/07779 A1) and further in view of Duraisamy (US Patent Application Publication 2014/0116387).
Regarding claim 13, Dolker discloses the system of claim 11 as discussed above but does not disclose wherein the injection system is configured to, in a third operation type of the protective operating mode, permanently open the at least one first pressure regulating valve and the at least one second pressure regulating valve. 
Duraisamy discloses an injection system comprising at least one first pressure regulating valve (pressure relief valve 30) wherein the injection system is configured to permanently open the valves in a third operation type of protective operating mode [0022]. 
Duraisamy teaches that permanent opening of the valves in the third operation type of protective operating mode allows the rail pressure in the common rail to be sustained at a limp home pressure to allow the vehicle equipped with the engine using the common rail to limp home under reduced power to receive needed servicing in the event of a fuel system fault [0022]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to permanently open at least one first pressure regulating valve in a third operation type of the protective operating mode, as disclosed by Duraisamy, in the system disclosed by Dolker to allow an engine equipped with the high-pressure accumulator and first pressure regulating valve to operate at a limp home pressure to travel for needed servicing in the event of a fuel system fault. 
Regarding claim 14, Dolker, Niimi, Kadomukai and Duraisamy disclose the injection system of claim 13 as discussed above. Duraisamy further discloses wherein the injection system is configured to switch to the second operation type of the protective operating mode when the pressure reaches or overshoots a second pressure threshold value [0022]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the function disclosed by Duraisamy in the system disclosed by Dolker for the reasons specified in reference to claim 13 above. 
Regarding claim 17, Dolker, Niimi, Kadomukai and Duraisamy disclose the system of claim 11 as discussed above. Dolker does not disclose a second actuation signal that actuates a second pressure regulating valve. Niimi discloses wherein the injection system is configured to generate a first actuation signal and a second actuation signal and to actuate the at least one first pressure regulating valve and the at least one second pressure regulating valve with the first actuation signal and the second actuation signal [0049] [0051]. Niimi teaches that “In this manner, since the redundant mechanism is constructed by providing the first and the second pressure regulating valve 20, 21, even when one of the pressure regulating valves is in a defective condition, the fuel pressure of the fuel injection passage 2 can be maintained in the vicinity of a predetermined fuel pressure P to prevent malfunction of the engine. The occurrence of the defective conditions and the place where the defective condition occurs may be recognized immediately, whereby quick and adequate countermeasure for the defective conditions may be taken” [0008-0009] [0054]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the at least one second pressure regulating valve disclosed by Niimi with the injection system disclosed by Dolker for the reasons specified in reference to claim 11 above. 
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolker (US Patent Application Publication 2012/0265424) in view of Niimi (US Patent Application Publication 2003/0136383) in view of Shinohara (US Patent Number 6,289,875) in view of Kadomukai (WO 01/07779 A1) and further in view of Wich (US Patent Number 4,408,718).
Regarding claim 16, Dolker and Niimi disclose the system of claim 11 as discussed above but do not disclose wherein at least one of the at least two pressure regulating valves is configured to be open when deenergized. 
Wich discloses at least one pressure regulating valve configured to be open when deenergized (Col. 1, lines 40-63). 
Wich teaches that using the normally open solenoid actuated value, energization of the solenoid valve terminates drain flow to permit the plunger to intensify the pressure of fuel to effect unseating of the injection valve of the associated fuel injection nozzle (Col. 1, lines 24-33). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one pressure regulating valves disclosed by Dolker to be open when deenergized as disclosed by Wich, to thereby intensify the pressure of fuel to allow injection of fuel by unseating the injection valve of the associated fuel injection nozzle as taught by Wich. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolker (US Patent Application Publication 2012/0265424) in view of Niimi (US Patent Application Publication 2003/0136383) in view of Shinohara (US Patent Number 6,289,875) in view of Kadomukai (WO 01/07779 A1) and further in view of Izumi (JP 59-208140 A).
Regarding claim 18, Dolker and Niimi disclose the system of claim 11. Dolker does not disclose the injection system is free from a mechanical pressure relief valve. Niimi discloses an injection system free from a mechanical pressure relief valve [as shown in Figures 1, 2 or 4]. 
Izumi discloses an injection system without a mechanical pressure relief valve where an electromagnetic proportion relief valve 8 is used in place of a mechanical pressure relief valve [as shown in Figure 2]. 
Izumi teaches that the electromagnetic proportion relief valve 8 may increase the circuit pressure to the fixed type hydraulic pump to which it is attached [Abstract, Conclusion]. Izumi teaches that increasing the pressure in the pump circuit when the rotational frequency of the prime mover exceeds a set range prevents over-run of the prime mover [Abstract, Purpose]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the mechanical pressure relief valve disclosed by Dolker with relief valve 8 to vary the pump circuit pressure to prevent engine over-run conditions. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolker (US Patent Application Publication 2012/0265424) in view of Niimi (US Patent Application Publication 2003/0136383) in view of Shinohara (US Patent Number 6,289,875) in view of Kadomukai (WO 01/07779 A1) as evidenced by or in view of Jehle (US Patent Application Publication 2006/0200298).
Regarding claim 20, Dolker discloses the engine of claim 19 wherein the engine comprises two banks of cylinders [as shown in Figure 1], but does not explicitly disclose wherein the internal combustion engine has at least eight combustion chambers. 
Jehle teaches that internal combustion engines having a large number of cylinders, in other words ten or more cylinders for example, generally have two banks of cylinders [0002]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute an engine having ten or more cylinders for the engine disclosed by Dolker because a large engine with two banks of cylinders will predictably function with the injection system disclosed by Dolker. 
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolker (US Patent Application Publication 2012/0265424) in view of Niimi (US Patent Application Publication 2003/0136383) in view of Shinohara (US Patent Number 6,289,875) in view of Kadomukai (WO 01/07779 A1) and further in view of Braeuer (US Patent Number 7,216,669).
Regarding claim 21, Dolker and Niimi disclose the system of claim 21 as discussed above. Niimi further discloses the injection system configured with an identical at least one first pressure regulating valve and at least one second pressure regulating valve. 
Braeuer discloses a protective operating mode in which a pressure regulating valve fluidically connectable to a high-pressure accumulator and a fuel reservoir that permanently opens when a high pressure in the high-pressure accumulator reaches or overshoots a third pressure threshold value defined by a throttle element in the valve (Col. 2, lines 10-19, claim 1).
Braeuer teaches that this construction makes emergency vehicle operation possible by enabling an injection event (Col. 2, lines 1-6). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention simply substitute the valve type disclosed by Niimi with the pressure regulating valve type disclosed by Braeuer so that when the pressure overshoots the third pressure threshold, the valves perform the third operation type in which the valves are permanently opened to enable emergency vehicle operation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/               Supervisory Patent Examiner, Art Unit 3747